Citation Nr: 0731728	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  06-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the veteran and his spouse 
appeared and testified before the undersigned at a Travel 
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the veteran and his spouse 
appeared and testified before the undersigned at a Travel 
Board hearing held at the Providence RO.


FINDINGS OF FACT

1.  An unappealed RO rating decision in March 1952 denied a 
claim of service connection for old healed fracture of the 
right femur on the basis that a preexisting right femur 
fracture was not aggravated during service.  

2.  Evidence added to the record since the RO's March 1952 
rating decision is not new and material as it does not 
include competent evidence suggesting that the preexisting 
right femur fracture was aggravated during service.


CONCLUSIONS OF LAW

1.  An RO rating decision in March 1952 that denied a claim 
of service connection for residuals of right femur fracture 
is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  The evidence added to the record subsequent to the RO's 
March 1952 rating decision denying service connection for 
residuals of a right femur fracture is not new and material; 
the claim is not reopened.  38 U.S.C.A. §§ 1110, 1111, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  

A section 5103 notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  It should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to an application to reopen, the VA notice letter 
must be tailored to advise a claimant of the basis for the 
prior final denial and the types of evidence and/or 
information necessary to reopen the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In March 2005, the veteran filed an application to reopen a 
claim of service connection for residuals of a right femur 
fracture.  A pre-adjudicatory RO letter dated April 2005 
advised him of the types of evidence and/or information 
deemed necessary to substantiate his claim and the relative 
duties upon himself and VA in developing the claim.  He was 
advised him of a prior final denial of his claim as follows: 
"[y]our claim was previously denied because your disability 
was not incurred in or aggravated by your service in World 
War II.  Therefore, the evidence you submit must relate to 
this fact."  (emphasis original).  He was advised of the new 
and material standard and informed to submit any evidence in 
his possession that pertained to his claim.  A March 2006 RO 
letter advised him of the criteria for establishing a 
disability rating and effective date of award.  At the May 
2007 hearing, he was specifically advised of the need to 
submit competent medical opinion stating that his right leg 
disability was aggravated during service and the record was 
held open for 60 days to allow him to obtain such an opinion.  

The veteran has had a meaningful opportunity to participate 
in the development of his claim as the notices provided to 
him are such that a reasonable person would have knowledge of 
the evidentiary requirements.  As such, any technical notice 
deficiencies have resulted in harmless error.  See Sanders v. 
Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As the claim is 
not reopened, any deficiency with respect to notifying the 
claimant of the criteria for establishing a disability rating 
and effective date of award is moot.  See Dingess/Hartman, 19 
Vet. App. 473 (2006).

With regard to the duty to assist, the veteran's service 
medical records had been associated with the claims folder at 
the time of the RO's March 1952 rating decision.  In 
connection with the claim to reopen, the RO obtained all 
available VA clinical records.  The veteran has denied any 
providers of treatment other than VA.  He was awarded 
disability benefits from the Social Security Administration 
(SSA) in 1985 with the record reflecting his treatment for 
disabling rheumatoid arthritis.  Any medical and/or legal 
documents generated in conjunction with that claim are not 
relevant to the issue at hand.  As the claim is not reopened, 
VA has no duty to obtain medical opinion in the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2007).  There is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.



II.  Analysis

The veteran seeks to establish service connection for 
residuals of right femur fracture.  At the outset, the Board 
has an obligation to assess its jurisdiction to review the 
merits of the case regardless of findings by the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  An RO rating 
decision in March 1952 denied a claim of service connection 
for old healed fracture of the right femur on the basis that 
a right femur fracture existed prior to service and was not 
aggravated during service.  Notably, the RO determined that 
in-service treatment involving surgical removal of screws 
from the prior internal fixation with metal plate was 
ameliorative in nature.  An April 1952 RO letter notified the 
veteran of this decision and his appellate rights, but he did 
not file an application for review on appeal within one year 
from the notice of decision.  That decision, therefore, is 
final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008.

The appellant filed a claim to reopen in March 2005, and this 
appeal ensues from a June 2005 RO rating decision that denied 
the claim.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2007).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (2007).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")  Furthermore, 
service connection is precluded for the usual effects of 
ameliorative surgical treatment.  38 C.F.R. § 3.306(b)(1) 
(2007).

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  The benefit of the doubt rule, however, does 
not apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in March 1952 included the veteran's 
December 1945 entrance examination that reflected a history 
of a broken right leg in February 1943 with a 3" scar shown 
on the right leg.  His clinical records reflect his April 
1946 report of an 8-week history of increasing pain at the 
site of the fracture.  His symptoms include limitation of 
right leg motion and tenderness over the anterior portion of 
the thigh.  In June 1946, he underwent surgery for removal of 
the prior internal fixation with metal plate.  His operative 
report indicates that 4 loose screws were removed, but that 
two screws were left in place.  His symptoms continued 
resulting in an impression of pain of the right leg due to 
scarring of muscles and fascia.  His profile was amended to 
the numerical value of "3".  At his separation examination 
in March 1947, an x-ray examination showed a metal plate and 
two screws in place at the old fracture site.  The examiner 
noted that the fracture of the right femur existed prior to 
service and was not aggravated therein, but that the removal 
of plate screws was incurred in service.

Evidence of record since the March 1952 rating decision 
includes VA inpatient and outpatient treatment records since 
1955, as well as the statements and testimony of the veteran 
and his spouse.  VA clinical records primarily reflect his 
treatment for varicocele and sinusitis in 1955, and treatment 
for rheumatoid arthritis beginning in the 1970s.  In 1998, he 
was seen with complaint of decreased sensation in both lower 
extremities.  An electromyography and nerve conduction 
velocity (EMG/NCV) study showed a probable sensory-motor 
neuropathy of the lower extremities.  In March 1999, his 
peripheral neuropathy (PN) was deemed as most likely due to 
diabetes mellitus (DM) and rheumatoid arthritis (RA).  In 
August 1999, a clinician opined that his right thigh numbness 
was likely due to nerve root compression or possibly 
compression fractures from osteoporosis.  A January 2001 
orthopedic consultation investigated his concern that his 
right thigh numbness was related to his femur fracture 
residuals.  An x-ray examination showed a 6-hole 
reconstructive plate at the right femoral diaphysis with two 
screws remaining, one of which was broken.  There was no 
evidence of fracture.  The examiner "e[x]plained to Pt that 
Sx are most likely due to nerve root compression and do not 
have anything to do w the plate in his R leg."  A February 
2002 orthopedic consultation, noting a 2-year history of 
right anterior thigh numbness, indicated an assessment of 
decreased thigh sensation likely secondary to L2-3 nerve root 
impingement as it was an unusual presentation for diabetic 
neuropathy.  An August 2002 clinical visitation included an 
assessment of right femur pain status post hardware.  In 
January 2003, the veteran was given an assessment of 
peripheral neuropathy of unknown etiology.  He was also 
considered to have possible meralgia and paresthesia.  An 
EMG/NCV study in March 2003 indicated an impression of 
scattered sensory-motor polyneuropathy of the upper and lower 
extremities.

In connection with the current appeal, the veteran has 
testified before the RO and the undersigned.  He reported 
that he was initially rejected for entry into service as a 
result of his preexisting right leg fracture.  He first began 
to experience pain after being placed in an infantry division 
in Panama.  A surgery removed 4 of 6 screws in his metal 
plate.  He recalls that his surgeon informed him that his 
right leg was aggravated by service, and that he never should 
have been allowed into the service.  He indicated that his 
right leg pain continued and he was transferred to a light 
duty assignment.  His pain progressively worsened over the 
years, and was aggravated many years later when one of the 
remaining screws broke and began to float around his leg.  He 
attributed his current symptoms of pain and numbness as a 
residual of his right leg fracture, but one of his VA 
physicians attributed his symptoms to his back.  His wife 
attested to her husband's pain symptoms.

The previously unconsidered medical records associated with 
the claims folder show treatment for right thigh numbness 
many years after service, diagnosed as a sensory-motor 
polyneuropathy, as possibly related to diabetes mellitus, 
rheumatoid arthritis and/or nerve root impingement.  The 
January 2001 orthopedic consultation provided an assessment 
that the veteran's current complaints are unrelated to his 
residuals of right femur fracture while an August 2002 
assessment included right femur pain status post hardware.  
None of this evidence includes competent medical evidence 
suggesting that the veteran's preexisting right femur 
fracture was aggravated in service, or that any current right 
femur disability had its onset during service or is related 
to any in-service disease or injury.  This evidence, 
therefore, is not material to the claim.

The personal opinions of the veteran and his spouse that his 
right leg disability was aggravated during service have no 
probative value as they are not shown to be competent to 
speak to matters involving medical diagnosis and etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2007).  See also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).  
Similarly, his recollections of what his military physician 
diagnosed holds no probative value.  Robinette v. Brown, 8 
Vet. App. 69 (1995) (a layperson's account of what a doctor 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
"medical" evidence).  His report of increased pain symptoms 
in service and thereafter are cumulative of statements 
previously of record and, therefore, are not new.  As new and 
material evidence has not been submitted, the Board cannot 
reopen the claim of entitlement to service connection for 
residuals of right femur fracture.  The appeal, therefore, is 
denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
right femur fracture may not be reopened, and the appeal is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


